Citation Nr: 1721062	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1959 to March 1971 and April 1974 to June 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was previously before the Board in August 2015 and in October 2016.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The competent and probative medical evidence demonstrates that the Veteran's low back disability was not caused or aggravated by his service, and arthritis of the low back did not manifest within one year following service separation.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been substantial compliance with the August 2015 and October 2016 remands.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. §  3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as chronic disease.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he injured his low back in service.  In March 2010, he contended that he injured his low back while working as a combat engineer due to carrying heavy packs, working with armored equipment, and pulling and assembling floating bridges.  On November 2016 VA examination, he contended that he injured his back while building a bridge, when a steel ramp dropped on him necessitating hospital treatment and bed rest for over two weeks.

However, a review of the service treatment records is silent for the contended hospitalization.  Rather, a May 1981 separation examination, while noting other impairments and disabilities, was silent for any back disability.  The Veteran denied any recurrent back pain.  The Board notes that an October 1985 service record, post-dating his active service period, relates a pre-service history of being stabbed in 1955 multiple times, once in his back which punctured a lung.  A back disability or back abnormality was not noted on examination.

The evidence reflects that the Veteran has a current back disability, diagnosed as degenerative disc disease with facet arthropathy.  However, the weight of the competent and credible evidence of record weighs against the Veteran's claim for service connection.

Specifically, on December 2016 VA examination, the examiner interviewed the Veteran, conducted physical examination, and reviewed the claims file, but concluded that it was less likely than not that the Veteran's current low back disability was caused or aggravated by his service.  The examiner pointed out that there was no documentation in the service treatment records to corroborate his report of back injury.  Even if he was injured in service, the records did not show the development of any chronic back issues while on active duty.  Multiple routine military physicals documented the Veteran's report of "no chronic or recurrent back pain", with normal physical examinations.  The examiner also noted that although the Veteran reported in 1985 that he had been previously stabbed in the back, the service records did not show any indication of a permanent aggravation of the pre-service injury.  

The Board finds the December 2016 VA examination to be highly persuasive in this instance, as the examiner provided a well-reasoned medical opinion that was based upon a thorough review of the record.  Moreover, the opinion is consistent with the record.  The service treatment records and service personnel records contradict the Veteran's report of a service injury that necessitated hospitalization and bed rest.  Instead, the service treatment records are silent for any back injury, pain, or problems.  The Board notes that the Veteran's report of service incurrence has changed throughout the years, first being that his duties caused him back pain, and then that his back was actually injured necessitating prolonged medical care.  The inconsistency of the Veteran's reports, and that they are not corroborated by the service records, makes it so that the Board must place less weight on the Veteran's statements because they lack credibility.  The Board also finds it to be significant that medical evidence gathered many decades ago is also negative for a low back disability, to include a February 1984 private record that only referenced a disability to the Veteran's right elbow and found no other "limitation of motion of any joints."

The Board has considered the September 2010 private medical opinion stating that it was highly likely that the Veteran's back disability was related to his service.  The opinion is based primarily upon the Veteran's statement that he injured his back in service, necessitating three days of bed rest, medication, and activity restrictions.  However, as explained above, these contentions have been shown to be inconsistent with the contemporaneous service treatment records, and thus lack credibility.  The private opinion is also based upon the Veteran's report that he suffered from back pain throughout his military career, and that he applied for benefits from the VA upon retirement in 1981.  However, the Veteran's separation examination did not relate any back disability, and, while he did apply for disability benefits following separation from service, he did not apply for benefits related to his low back.  Accordingly, as the basis for the positive medical opinion has proven to not comport with the record, and is thus not based upon credible facts, the Board accords it less to no probative weight.

Also, the Board finds there to be no support for the theory that the pre-service stabbing resulted in any permanent aggravation to the Veteran's lumbar spine during service, as was also concluded on 2016 VA examination.  The Board notes that the stab wound was noted on October 1959 and 1971 entrance examinations, and that there is no indication of aggravation of the Veteran's lumbar spine due the wound during service.  See 38 C.F.R. § 3.306.

The Veteran, and his family in their written statements, are competent to relate his symptoms, such as pain.  However, they have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in this case, especially in light of initial diagnosis many decades after service and no indication of injury during service.  The lay opinions of record do not constitute competent medical evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board has thus placed higher probative weight on the competent and credible 2016 VA opinion.  

Accordingly, as there is no probative evidence of a chronic disability in service, a continuity of symptoms since service, arthritis of the back diagnosed within one year following service separation, or a persuasive medical opinion relating the current back disability to service, the Board finds that the preponderance of the evidence is against the Veteran's claim and it therefore must be denied.


ORDER

Service connection for a low back disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


